Citation Nr: 1207042	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for Bertolotti's Syndrome, claimed as a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to August 1962.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2011, a Travel Board hearing at the RO was held before the undersigned Veterans Law Judge, a transcript of which is of record. 


FINDINGS OF FACT

1. The Veteran was diagnosed with Bertolotti's Syndrome, a congenital disorder, a few months into his active military service, and underwent medical discharge shortly thereafter.

2. The preponderance of the evidence is against finding that the Veteran's back condition, currently still diagnosed as Bertolotti's Syndrome, underwent in-service aggravation due to superimposed injury or disease. 


CONCLUSION OF LAW

The criteria are not met to establish service connection for Bertolotti's Syndrome, claimed as a low back disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from May 2008 , the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.         § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, an addendum to the VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence was issued prior to the September 2008 rating decision on appeal, and therefore comported with the standard for timely notice. 

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), VA outpatient records, and records pertaining to an award of disability benefits from the Social Security Administration (SSA). The Veteran has undergone VA Compensation and Pension examination regarding the issue on appeal. See 38 C.F.R. § 3.159(c)(4) (2011). In support of his claim, the Veteran provided lay statements from other individuals, and private treatment records. He testified at a Travel Board hearing. There is no indication of any further available information or evidence to obtain to support the Veteran's claim. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 


Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury incurred while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

Service connection is also available for a preexisting condition provided it was aggravated during service beyond its natural progression. 38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306 (2011). A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.

Moreover, VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

In addition, under applicable law and regulations, congenital or developmental defects are not diseases or injuries for the purpose of VA disability compensation and generally cannot be service-connected. 38 C.F.R. § 3.303(c). See also 38 C.F.R. § 4.9. However, service connection is still permissible for such a disorder in the limited circumstance when there has been aggravation of a pre-existing congenital disease, but not congenital defect during service by superimposed disease or injury. See VAOPGCPREC 82-90 (July 18, 1990); Martin v. Principi, 17 Vet. App. 342, 328-39 (2003); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

The basis for denial upon RO adjudication of the claim has consistently been that the Veteran had a back disorder pre-existing service entrance, namely Bertolotti's Syndrome, which was a pre-existing congenital disorder that also did not undergo measurable aggravation during military service. See Dorland's Illustrated Medical Dictionary at 1811 (30th Ed. 2003) (defining "Bertolotti's syndrome" as sacralization of the fifth lumbar vertebra together with sciatic and scoliosis). Without proof of aggravation of a pre-existing condition, particularly given it was        a known congenital disorder, the RO thereby denied the claim.   

The Veteran maintains that he did not have any form of back disability or back symptomatology for that matter at the time he entered service, and that all subsequent lower back problems should be attributed to his military service.         He describes a continuous history of back pathology since service, and alleges that he saw various private physicians for the problem, but that medical records from most of them are no longer available given the time elapsed since treatment.

The evidence on file shows through service treatment records (STRs) that the Veteran's March 1962 service entrance examination was negative for any back pathology. Clinical records show that the Veteran presented with severe back pain in July 1962 over the previous month, with no history of trauma, and was diagnosed therein with Bertolotti's Syndrome. The Veteran later received a medical discharge due to Bertolotti's Syndrome, and an August 1962 Medical Board report reflects that the condition  was deemed to have existed prior to service entrance (EPTE) and not undergone aggravation therein.

In his December 2008 lay statement, an acquaintance of the Veteran indicated that he had grown up with the Veteran and entered military service with him at the same time, and did not recall the Veteran ever having any type of back injury, or other physical limitation preceding entrance into military service. Also, a lay statement from the Veteran's brother recounts that the Veteran never complained or sought treatment for any type of back or spinal disorder prior to March 1962.

The April 2008 letter from Dr. A.R., private physician, indicates that he had treated the Veteran for back pain. The physician stated the opinion that this condition "could have at least been aggravated in the service." 

Post-service private treatment from Dr. V.P. in August 2008 noted the Veteran presented with complaints of recurring lower back pain and radiating right leg pain. According to the physician, these symptoms had recurred since an injury in active service many years ago. Following physical evaluation, the clinical impressions given were of rule out disc herniation; chronic dorsolumbar myofascitis; and right lower extremity radiculalgia. 

A September 2008 private physician's MRI of the lumbar spine resulted in the impression of degenerative disc disease at L4-L5 and L5-S1; and diffuse bulging at L4-L5 causing mild narrowing of the spinal canal and right intervertebral foramina.

The Veteran underwent a VA Compensation and Pension examination in          August 2009. The VA examiner initially noted his review of the claims file including service treatment records. The Veteran at that time reported that he had experienced low back problems since discharge from service, and continued to have sciatica down the right leg. He indicated that he had done construction work after military service. A physical exam was completed. An x-ray was taken of the lumbar spine, which revealed an impression of: 1) no evidence of acute injury; and              2) sacralization of the right portion of the L5 vertebral segment, with resultant degenerative height loss of L4-L5 disc, with grade 1 antrerolisthesis of L4 on L5 and posterior osteophyte formation and significant facet arthropathy, as well as mild to moderate dextroscoliosis. The diagnosis given was Bertolotti's Syndrome.           The VA examiner expressed the opinion that the Veteran's pre-existing Bertolotti's Syndrome was unlikely aggravated by his military service. The stated rationale was that upon discharge from the service, the Veteran was able to work in the construction business for more than 20 years, and further that the Veteran was only in the service for a period of approximately five months. 
In view of the applicable criteria for service connection, the Board concludes that the preponderance of the evidence weighs against a finding of entitlement to the benefit sought. At the foundation of this determination is the underlying fact that  the Veteran's back condition, as diagnosed during his military service, and more recently as confirmed through evaluation pursuant to an August 2009 VA Compensation and Pension examination was that of Bertolotti's Syndrome, which is understood as a well-known congenital disorder. Under principles of VA law,              a congenital disorder generally is not a condition for which service connection may be granted, inasmuch as it is deemed to have preceded any period of military service. See 38 C.F.R. § 3.303(c) (providing that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency          as such are not diseases or injuries within the meaning of applicable legislation); and the presumption of soundness does not apply.  The Board is aware that there have been a few private treatment providers who diagnosed other current conditions of the low back, such as degenerative disc disease.  Notably, none of them manifested in service or for many years after.  The VA examiner's diagnosis of Bertolotti's Syndrome is ultimately is accepted as most probative since following an extensive physical examination, and longitudinal medical history review based on the claims file. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). There is reason to suggest that the other current diagnosed conditions may have originated entirely from Bertolotti's Syndrome, as all affect the L4-L5 vertebral region -- regardless of whether this additional point is verifiable, it remains without further inquiry that the overall condition of the low back is best characterized as the VA examiner did, as involving Bertolotti's Syndrome. Consequently, the issue of diagnosis being addressed and the Veteran shown to have manifested a congenital disorder, the dispositive question becomes whether this case falls into the limited exception for where a congenital disorder underwent in-service aggravation from superimposed injury or disease. See again, VAOPGCPREC 82-90.
 
The Board has reviewed the question of in-service aggravation and finds that the most probative evidence in this regard is unfavorable to the claim. On this subject, initially, the Board is well aware that the Veteran's service entrance examination did not immediately find Bertolotti's Syndrome. However, notwithstanding that there is a relatively strict evidentiary standard to rebut the presumption of soundness for a condition not noted upon service entrance (clear and unmistakable evidence of both pre-existing service, and non-aggravation therein), this case presents slightly different circumstances in that the Veteran's claimed disability is one of a congenital disorder. Based upon the principles already cited, the only means of demonstrating service connection is to show aggravation by superimposed injury or disease. It for similar reasons that the testimony given from lay witnesses that the Veteran was in good health prior to March 1962, while credible and competent,           is ultimately not dispositive, because the condition of Bertolotti's Syndrome may be considered to have existed prior to service even if not immediately detected upon entrance. As a result, the operative question is one of in-service aggravation.

To this extent, the August 2009 VA examiner found that pre-existing Bertolotti's Syndrome was "unlikely aggravated" by military service. The opinion had a clear rationale in the fact that the Veteran had a career post-service that involved some level of physical activity, and he was in the service for a relatively brief period of time. Just as importantly, strongly supporting this opinion and implied in the       VA examiner's review of the claims file, is that STRs are wholly absent any documented precipitating injury in service prior to onset of back pain. As a result, there was no identified or described injury that could provide any basis for the kind of in-service aggravation alleged to have occurred. That an opinion has a definitive rationale and is grounded in the clinical record affords greater probative weight to the stated conclusion. See Bloom v. West, 12 Vet. App. 185, 187 (1999). 

By comparison, the April 2008 private physician's opinion indicates only that the Veteran's back pain "could have been" aggravated in service, which does not express a definitive conclusion. See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation).         Nor does this treatment provider provide any rationale for his conclusion, or otherwise indicate what was the factual basis for his conclusion.
Accordingly, the VA examiner's opinion is assigned greater probative weight than the private physician's opinion on the subject of in-service aggravation.                   See Black v. Brown, 10 Vet. App. 279 (1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). See also, Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). In so finding, the Board has also taken into consideration the point directly raised by the Veteran that questions the VA examiner's rationale in stating that his occupation, which while in the construction industry, did not involve much in the way of physical exertion for most of his career due to problems such as a back disorder itself. The Board acknowledges the Veteran's point on this matter, but again cites to the lack of any documented in-service injury, or even reported injury by the Veteran as itself the key underlying finding in the lack of in-service aggravation by superimposed injury or disease. There is no concrete indication of any history of injury or repetitive trauma, documented or alleged, with the likelihood of causing aggravation.

The Veteran's own assertions have also been afforded appropriate weight.  It is acknowledged that he has provided testimony regarding ongoing back problems since service separation.  The Board accepts these assertions as competent and credible.  The dispositive issue before the Board, however, is the causation of a back disorder.  As a layperson, the Veteran does not have the requisite expertise to competently speak to the matter of in-service aggravation of Bertolotti's Syndrome.  This matter requires medical review and judgment, and is not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the instant claim. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   








ORDER

Service connection for Bertolotti's Syndrome, claimed as a low back disability,         is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


